Proceeding for the judicial settlement of a supplemental final account of the executor of the last will and testament of Daniel E. Merritt, deceased May 22, 1914. The accounting involvecl only the residue of personalty of the estate of the deceased. A decree was duly entered judicially settling the account of proceedings, denying the petition of Alice S. Leal, she being entitled to no part of the estate of the deceased Daniel E. Merritt, and adjudicating that his residuary estate, including the property forming the subject-matter of this proceeding, subject to lawful charges thereagainst, passed absolutely to Emma E. Merritt, his sister and sole surviving heir at law, next of kin and distributee, in accordance with the provisions of section 98 of the Decedent Estate Law as in force at the date of the death of Daniel E. Merritt, May 22, 1914, and that said Emma E. Merritt being now deceased, title to such property is now *952vested in her administrators; and containing further appropriate provisions. From that decree the petitioner, Alice S. Leal, appealed. Decree of the Surrogate’s Court of Westchester County, in so far as appealed from, unanimously affirmed, with costs to Howard M. Banks, as administrator of the goods, chattels and credits which were of Emma E. Merritt, deceased, payable out of the estate of Daniel E. Merritt. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.